         Case 1:19-mj-00243-RMM Document 1-1 Filed 09/30/19 Page 1 of 1



                                     STATEMENT OF FACTS

        On Sunday, September 29, 2019 at approximately 5:12 p.m., members of the Metropolitan
Police Department (MPD) Narcotics and Special Investigations Division (NSID) Gun Recovery Unit
(GRU) were on patrol in the 400 block of 51st Street Northeast in Washington, D.C. The officers
were traveling in an unmarked police vehicle and wearing casual attire with police identifiers. The
officers observed a group of individuals congregating on the sidewalk. Officers observed an
individual later identified as Toney Carpenter (Defendant Carpenter) pick up a bike from the
sidewalk and get on it. Defendant Carpenter was wearing a cross body satchel over his right
shoulder.

        Officer Choi exited his vehicle and attempted to speak with Defendant Carpenter. Defendant
Carpenter got off of the bicycle and took unprovoked flight on foot. Officer Choi pursued Defendant
Carpenter, never losing sight. Officer Choi observed Defendant Carpenter remove the satchel from
his person and throw it into the sewer in the 400 block of 51st Street Northeast. Officer Painten also
observed the defendant remove the satchel and put it in the sewer, and she secured the sewer area
while Officer Choi continued to pursue Defendant Carpenter on foot. Defendant Carpenter was
apprehended by Officer Joseph in the rear alley of the 400 block of 51st Street Northeast.

        Sergeant Jaquez, using equipment from the District of Columbia Fire Department, was able
to recover the black satchel thrown by Defendant Carpenter into the sewer. The satchel was opened
by Officer Hodges and a silver firearm was recovered from inside the satchel. Defendant Carpenter
was placed under arrest.

       The firearm recovered was determined to be a silver in color Para-Ordance Inc, Model
PARA-CCW .45 caliber semi-automatic handgun with serial number P102625. The firearm was
loaded with one (1) round in the chamber and (5) rounds and (3) blank cartridges in the magazine.

         A criminal history check of Defendant Carpenter through the National Crime Information
Center confirmed that the defendant has prior felony convictions in the Superior Court for the
District of Columbia for Carrying a Pistol without a License, docket number 2011 CF2 14480 and for
Armed Robbery, docket number 2013 CF2 10489. These crimes are both punishable by more than
one year in the District of Columbia. There are no firearms manufactured in the District of
Columbia.


                                               _________________________________
                                               DETECTIVE KIRK DEL PO
                                               METROPOLITAN POLICE DEPARTMENT


SWORN AND SUBSCRIBED BEFORE ME ON THE _____ DAY OF SEPTEMBER, 2019.



                                                       ___________________________________
                                                       ROBIN M. MERIWEATHER
                                                       U.S. MAGISTRATE JUDGE
